COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-127-CR
 
WALDOLF LOUIS MANCHESTER                                            APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 297TH DISTRICT
COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
PER CURIAM
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 1, 2009




[1]See Tex. R. App. P. 47.4.